Title: [Diary entry: 3 March 1788]
From: Washington, George
To: 

Monday 3d. Thermometer at 26 in the Morning—32 at Noon And 32 at Night. Wind at No. Wt. (but not hard) till evening when it veered round to the Eastward with encreasing & thickning clouds. Visited the Plantations at Muddy hole, Dogue run, Frenchs, and the Ferry—The weather being too hard to grub. At Muddy hole and Dogue run, the Women were fencing. At Frenchs they were carrying trash to, & filling up Gullies and At the Ferry they were cutting down & picking up Corn Stalks.